
	

114 HR 5931 : Prohibiting Future Ransom Payments to Iran
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5931
		IN THE SENATE OF THE UNITED STATES
		September 26, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To provide for the prohibition on cash payments to the Government of Iran, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Future Ransom Payments to Iran Act. 2.FindingsCongress makes the following findings:
 (1)Since 1979, when it held more than 50 United States citizens for 444 days, Iran has repeatedly held United States citizens hostage.
 (2)Presidential Policy Directive 30 issued by President Barack Obama on June 24, 2015, states that It is United States policy to deny hostage-takers the benefits of ransom, prisoner releases, policy changes, or other acts of concession..
 (3)On January 17, 2016, the President announced that Iran would release several United States citizens while the United States would grant clemency to and release seven Iranian nationals serving sentences or awaiting trial in the United States for serious crimes.
 (4)Senior officials of the Department of State have acknowledged that these United States citizens were released as part of a prisoner swap and Iranian negotiators reportedly asked for a cash payment.
 (5)On January 17, 2016, the President also announced that The United States and Iran are now settling a longstanding Iranian government claim against the United States Government..
 (6)The overall amount of the settlement is approximately $1,700,000,000. (7)Subsequent reports revealed that $400,000,000 of this $1,700,000,000 settlement was secretly flown to Iran, in cash, simultaneously with the release of these United States citizens.
 (8)One of the United States citizens released that night, Pastor Saeed Abedini, has stated that Iranian officials explained a delay in their departure was due to the status of another plane.
 (9)Senior officials at the National Security Division of the Department of Justice reportedly objected to the $400,000,000 cash payment, warning that Iran would see it as a ransom.
 (10)On August 18, 2016, a Department of State spokesman admitted that the $400,000,000 cash payment was leverage to gain the release of Americans held hostage by Iran. (11)Iranian State Television quoted General Mohammad Reza Naghdi, commander of the Basij militia, as claiming Taking this much money back was in return for the release of the American spies..
 (12)According to Presidential Policy Directive 30, the United States policy against paying ransom and releasing prisoners protects United States nationals and strengthens national security by removing a key incentive for hostage-takers to target United States nationals, thereby interrupting the vicious cycle of hostage-takings, and by helping to deny terrorists and other malicious actors the money, personnel, and other resources they need to conduct attacks against the United States, its nationals, and its interests..
 (13)Since the United States released Iranians serving sentences or awaiting trial in the United States for serious crimes and provided Iran with $400,000,000 in cash, Iran has taken several more United States citizens hostage.
 (14)On August 22, 2016, the Department of State issued an Iran Travel Warning noting that Iranian authorities continue to unjustly detain and imprison U.S. citizens, particularly Iranian-Americans, including students, journalists, business travelers, and academics, on charges including espionage and posing a threat to national security..
 (15)The Government of the United States has designated Iran as a state sponsor of terrorism since 1984 and a jurisdiction of primary money laundering concern since 2011.
 (16)The Department of State’s most recent Country Reports on Terrorism makes clear that Iran continued its terrorist-related activity in 2015, including support for Hizballah, Palestinian terrorist groups in Gaza, and various groups in Iraq and throughout the Middle East..
 (17)In announcing Iran’s designation as a jurisdiction of primary money laundering concern, the Department of the Treasury made clear that any and every financial transaction with Iran poses grave risk of supporting Iran’s ongoing illicit activities, including terrorism.
 (18)On March 17, 2016, the Department of State acknowledged in a letter to Congress that there remain some large claims pending before the Iran-United States Claims Tribunal, many of which are against the United States.
 3.Statement of policyIt shall be the policy of the United States Government not to pay ransom or release prisoners for the purpose of securing the release of United States citizens taken hostage abroad.
		4.Prohibition on cash payments to the Government of Iran
			(a)Prohibition
 (1)In generalNotwithstanding any other provision of law, beginning on the date of the enactment of this Act, the United States Government may not provide, directly or indirectly, to the Government of Iran—
 (A)monetary instruments; or (B)precious metals.
 (2)DefinitionsIn this subsection— (A)the term monetary instruments has the meaning given the term in paragraph (dd) of section 1010.100 of title 31, Code of Federal Regulations; and
 (B)the term precious metal has the meaning given the term in section 1027.100(d) of title 31, Code of Federal Regulations. (b)Licensing Requirement (1)In generalBeginning on the date of the enactment of this Act, the conduct of a transaction or payment in connection with an agreement to settle a claim or claims brought before the Iran-United States Claims Tribunal may be made only—
 (A)on a case-by-case basis and pursuant to a specific license by the Office of Foreign Assets Control of the Department of the Treasury; and
 (B)in a manner that is not in contravention of the prohibition in subsection (a). (2)Publication in Federal RegisterThe President shall publish in the Federal Register a list of transactions and payments, including the amount and method of each such transaction and payment, by the United States Government to the Government of Iran in connection with the agreement described in paragraph (1).
 (c)Rule of constructionThe term agreement to settle a claim or claims brought before the Iran-United States Claims Tribunal, as used in subsection (b), shall not be construed to mean a promissory note, as used in the definition of monetary instrument for purposes of subsection (a). (d)TerminationThe prohibition in subsection (a) and the licensing requirement in subsection (b) shall remain in effect until the date on which the President certifies to the appropriate congressional committees that—
 (1)the President has rescinded a preliminary draft rule or final rule (as in effect on the day before the date of the enactment of this Act) that provides for the designation of Iran as a jurisdiction of primary money laundering concern pursuant to section 5318A of title 31, United States Code; and
 (2)the Secretary of State has removed Iran from the list of countries determined to have repeatedly provided support for acts of international terrorism under section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or any other provision of law.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				5.Report on outstanding claims before the Iran-United States Claims Tribunal
 (a)ReportThe President shall submit to the appropriate congressional committees a report that lists and evaluates each outstanding claim before the Iran-United States Claims Tribunal.
 (b)Matters To be includedThe report required under subsection (a) shall include the following: (1)The total value of each outstanding claim.
 (2)The current status of each outstanding claim. (3)The likelihood that each claim will be resolved in the next 6 months.
 (c)Submission to congressThe report required under subsection (a) shall be submitted to the appropriate congressional committees not later than 30 days after the date of the enactment of this Act and every 180 days thereafter for a period not to exceed 3 years.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Foreign Relations of the Senate. 6.Notification and certification relating to settlements of outstanding claims before the Iran-United States Claims Tribunal (a)NotificationThe President shall notify the appropriate congressional committees not later than 30 days prior to conducting a transaction or payment from the Government of the United States to the Government of Iran in connection with an agreement to settle a claim or claims brought before the Iran-United States Claims Tribunal.
 (b)Matters To be includedThe notification required under subsection (a) shall include the following: (1)The total amount of the settlement, including the total principal and interest, and an explanation of the calculation of the interest.
 (2)A legal analysis of why the settlement was made, including a detailed description of all claims and counter-claims covered by the settlement.
 (3)A certification by the President that the settlement is not a ransom for the release of individuals held hostage by Iran.
 (4)An identification of each entity of the Government of Iran that will receive amounts from the settlement.
 (5)A certification that the funds provided to Iran under the settlement will not be used to provide support to foreign terrorist organizations, the regime of Bashar al-Assad, or other destabilizing activities.
 (6)Whether an equal amount of Iranian funds are available and accessible in the United States to satisfy judgments against Iran by victims of Iranian-sponsored terrorism.
 (7)A copy of the settlement agreement. (8)A description of the disposition of any related claims that have been subrogated to the United States Government.
 (9)A certification that the settlement is in the best interest of the United States. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Foreign Relations of the Senate.
 7.Exclusion of certain activitiesNothing in this Act shall apply to any activities subject to the reporting requirements of title V of the National Security Act of 1947.
 8.Rule of constructionNothing in this Act shall be construed to authorize any payment by the Government of the United States to the Government of Iran.
 9.DefinitionsIn this Act: (1)Government of IranThe term Government of Iran means—
 (A)the state and the Government of Iran, as well as any political subdivision, agency, or instrumentality thereof;
 (B)any entity owned or controlled directly or indirectly by the foregoing; (C)any person to the extent that such person is, or has been, or to the extent that there is reasonable cause to believe that such person is, or has been, acting or purporting to act directly or indirectly on behalf of any of the foregoing; and
 (D)any person or entity identified by the Secretary of the Treasury to be the Government of Iran under part 560 of title 31, Code of Federal Regulations.
 (2)Iran-United States Claims TribunalThe term Iran-United States Claims Tribunal means the tribunal established pursuant to the Algiers Accords on January 19, 1981, to resolve certain claims by nationals of one party against the other party and certain claims between the parties.
			10.Prohibition on United States Government payment of ransom
 (a)In generalExcept as provided by subsection (b), the President and all officers of the United States Government shall not make a payment to a government or person for the purpose of securing the release of unjustly detained individuals who are nationals of the United States or aliens who are lawfully admitted for permanent residence in the United States.
 (b)ExceptionThe prohibition under subsection (a) does not prohibit the United States Government from providing assistance to individuals who are nationals of the United States or aliens who are lawfully admitted for permanent residence in the United States that have been arrested.
 (c)EnforcementThe Secretary of the Treasury, in consultation with the Secretary of State and the Attorney General, may take such actions, including the promulgation of such rules and regulations, as may be necessary to carry out the purposes of this section.
 (d)DefinitionsIn this section: (1)EntityThe term entity means a corporation, business association, partnership, trust, society, or any other entity.
 (2)PersonThe term person means an individual or entity. 11.Sanctions with respect to Iranian persons that hold or detain United States nationals or aliens lawfully admitted for permanent residence (a)Imposition of sanctionsNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to—
 (1)any Iranian person involved in the kidnapping or unjust detention of any individual who is a national of the United States or an alien who is lawfully admitted for permanent residence in the United States;
 (2)any Iranian person that engages, or attempts to engage, in an activity or transaction that materially contributes to, or poses a risk of materially contributing to, kidnapping or unjust detention described in paragraph (1); and
 (3)any Iranian person that— (A)is owned or controlled by a person described in paragraph (1) or (2);
 (B)is acting for or on behalf of such a person; or (C)provides, or attempts to provide—
 (i)financial, material, technological, or other support to a person described in paragraph (1) or (2); or
 (ii)goods or services in support of an activity or transaction described in paragraph (1) or (2). (b)Sanctions describedThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
			(c)Exception; penalties
 (1)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of subsection (b). (2)Exception relating to importation of goodsThe requirement to block and prohibit all transactions in all property and interests in property under subsection (b) shall not include the authority to impose sanctions on the importation of goods.
 (3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations prescribed under subsection (b) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
 (d)DefinitionsIn this section: (1)EntityThe term entity means a corporation, business association, partnership, trust, society, or any other entity.
 (2)Iranian personThe term Iranian person means— (A)an individual who is a citizen or national of the Islamic Republic of Iran; or
 (B)an entity organized under the laws of the Islamic Republic of Iran or otherwise subject to the jurisdiction of the Government of the Islamic Republic of Iran.
 (3)PersonThe term person means an individual or entity. (4)United States personThe term United States person means—
 (A)an individual who is a national of the United States or an alien who is lawfully admitted for permanent residence in the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					12.Prohibition on cash payments to state sponsors of terrorism
			(a)Prohibition
 (1)In generalNotwithstanding any other provision of law, beginning on the date of the enactment of this Act, the United States Government may not provide, directly or indirectly, to a government of a state sponsor of terrorism, or an agent acting on behalf of such a government—
 (A)monetary instruments; or (B)precious metals.
 (2)DefinitionsIn this subsection— (A)the term monetary instruments has the meaning given the term in paragraph (dd) of section 1010.100 of title 31, Code of Federal Regulations; and
 (B)the term precious metal has the meaning given the term in section 1027.100(d) of title 31, Code of Federal Regulations. (b)Application to North Korea (1)In generalSubsection (a) shall apply with respect to a payment, or an agreement to make a payment, to an agency or instrumentality of the Government of the Democratic Peoples’ Republic of Korea, or an agent acting on behalf of such Government, in the same manner and to the same extent as such subsection applies with respect to a payment, or an agreement to make a payment, to an agency or instrumentality of a state sponsor of terrorism, subject to the termination provisions described in paragraph (2).
 (2)TerminationSubsection (a) shall cease to apply with respect to a payment, or an agreement to make a payment, to an agency or instrumentality of the Government of the Democratic Peoples’ Republic of Korea, or an agent acting on behalf of such Government, beginning on the date on which the President makes the certification to Congress under section 402 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 92512).
 (c)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)), or any other provision of law, to be a government that has repeatedly provided support for acts of international terrorism.
			Passed the House of Representatives September 22, 2016.Karen L. Haas,Clerk
